DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14 and 20, Mackie does not teach receiving text comprising syntax elements, wherein each node of a plurality of nodes corresponds to a forwarding path element of a plurality of forwarding path elements, wherein the text indicates one or more connections between respective nodes of the plurality of nodes to indicate a topology for the plurality of nodes in the text.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Claim 21 includes all the subject matter of previously presented claim 1 and allowable claim 3, which depends from claim 1.  New claim 25 includes all the subject matter of previously presented claim 14 and allowable claim 16, which depends from claim 14.  Accordingly, claims 21 and 25, and all claims depending therefrom, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464